United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1011
                                   ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Jorge Alfredo Pina-Arellano, also      *
known as Jorge Alberto Lopez, also     *      [UNPUBLISHED]
known as Jose Lopez-Gonzalez,          *
                                       *
            Appellant.                 *
                                  ___________

                         Submitted: April 24, 2002
                             Filed: April 26, 2002
                                  ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Jorge Pina-Arellano appeals the sentence imposed by the district court1 after
he pleaded guilty to illegal reentry following deportation, in violation of 8 U.S.C.
§ 1326(a) and (b)(2). Specifically, Pina contends he was entitled to a downward
departure because--as an alien subject to removal--he is subject to a longer and
harsher period of incarceration.


      1
      The HONORABLE ROBERT W. PRATT, United States District Judge for the
Southern District of Iowa.
       As he concedes, this court rejected his argument in United States v.
Cardosa-Rodriguez, 241 F.3d 613, 614 (8th Cir. 2001) (deportable aliens’ ineligibility
for Bureau of Prisons benefits does not provide basis for downward departure in
illegal-reentry cases), and only this court en banc may overrule that decision, see
Campbell v. Purkett, 957 F.2d 535, 536 (8th Cir. 1992) (per curiam).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-